         Case 1:19-cr-00397-LGS Document 41 Filed 05/17/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
Me to                                                 Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 17, 2020
BY ECF & EMAIL
Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

        Re:    United States v. Gregory Cohen, 19 Cr. 397 (LGS)

Dear Judge Schofield:

        The Government respectfully submits this letter in reply to the defendant’s letter dated May
15, 2020. In his May 15, 2020 letter the defendant posits that the Court must resolve a “material
dispute” regarding what the defendant was told “and understood” about his approximately two
week voluntary quarantine in order to resolve the defendant’s motion for compassionate release.
Not so.

        Even assuming the truth of the defendant’s allegations—which the Government contests—
a § 3582(c) motion is intended only for “the unusual case in which the defendant’s circumstances
are so changed, such as by terminal illness, that it would be inequitable to continue the confinement
of the prisoner.” S. Rep. No. 98-225, at 121 (1983). Section 3582(c) motions are appropriate for
individuals who are dying or suffering from a debilitating condition that has dramatically changed
the conditions of their confinement. Even if the defendant were, as he claims, promised that after
completing a 14-day quarantine he would be released, and he was not, “compassionate release” is
not the tool this Court should deploy to compensate the alleged harm. See id; cf. Toliver v. New
York City Dep’t of Corr., 202 F. Supp. 3d 328, 333 (S.D.N.Y. 2016) (Sullivan, J.) (declining to
disturb jury’s award of nominal damages in § 1983 claim against prison officials for excessive use
of force). The defendant is now effectively alleging the Bureau of Prisons breached a contract
with him, and he seeks the remedy of specific performance provided that this Court first conduct
a fact-finding inquiry and resolve the “material dispute” in his favor. That is not what Congress
intended in § 3582(c).

        To the extent the Court believes it is necessary to grapple with the different factual
presentations by the parties it need look no further the defendant’s furlough application, attached
as Exhibit C to the Government’s May 11, 2020 letter. That document is an “application”—as its
title makes plain—and, if the defendant were approved, the application would be signed by prison
officials and the approval boxes checked. The defendant characterizes the application document
as “confusing,” which, first, indicates he cannot carry his burden because he has not argued its
plain text supports his allegations; and, second, suggests that the defendant believes his subjective
intent need be inquired into and understood by the Court to resolve the pending motion. Dissecting
          Case 1:19-cr-00397-LGS Document 41 Filed 05/17/20 Page 2 of 2
                                                                                         Page 2 of 2


that document, the defendant’s mindset and other surrounding circumstances underscore why a
§ 3582(c) motion is not the correct legal vehicle to adjudicate the allegations the defendant has
made. The defendant is not terminally ill and has apparently abandoned his initial claim that if he
is incarcerated until August, he is more likely to contract COVID-19, and that if he contracts
COVID-19 he might, when released in August, pass it to an immunocompromised family member.
That claim and, the defendant’s current allegations, fail.

       The defendant’s motion should be denied.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                 By:                    /s/              .
                                                       Ryan B. Finkel
                                                       Tara LaMorte
                                                       Assistant United States Attorneys
                                                       (212) 637-6612 / 1041


cc:        Peter Levy, Esq.
           Damian P. Conforti, Esq.
